Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 7/6/2022. 
           Claims 1-20 are allowed.	

Allowable Subject Matter
Claims 1-20 are allowed 

		Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zmudzinski et al US Patent 11,030,120
Son et al US Patent 10,263,990
Bates et al US Patent 9,977,561
Tsirkin et al US Patent 9,880,871 
Forte et al US Patent 8,942,673
Lourembam et al US Publication 2022/0030419
Carbune et al US Publication 2020/0389460
Ysterbenetsky et al US Publication 2017/0019394
         				
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 7/6/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 8 and 15 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in guest mode prevents the second user from accessing information associated with first user on first user device based second user guest mode, second user credentials for second user guest mode, for credentials authentication / verification and removing of credentials of second user from first user device memory and all other steps described in independent claim(s) 7/6/2022.

	Where independent claims recite ‘ .. first user device of a first user and for a second user associated with second user device, a guest mode for the first user via the second user device, wherein the guest mode prevents the second user from accessing information that is associated with the first user and is stored on the first user device;

connecting the first user device with a network device based on invoking the guest mode for the second user;

providing, by the first user device, credentials of the second user and a secure input of the second user to the network device based on invoking the guest mode for the second user;

receiving, by the first user device and from the network device, an identity service for the second user when the secure input is authenticated by the network device;

associating, by the first user device and via the identity service, the second user with the first user device;

receiving, by the first user device, an indication of the second user exiting the guest mode;

removing, by the first user device, the credentials of the second user from a memory of the first user device based on the indication of the second user exiting the guest mode; and

providing, by the first user device and to the network device, a signal indicating that the credentials of the second user have been removed from the memory, based on the indication of .’ with additional detailed steps in claim(s) as described in independent claim(s) on 7/6/2022.
 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

Dependent claims depend on allowed independent claims, therefore they are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431